DETAILED ACTION
Response to Arguments
Applicant’s arguments, in view of Applicant’s amendments to the instant pending claims and specification, see entire response, filed 30 November 2021, with respect to previous objections made by the Examiner, have been fully considered and are persuasive.  All objections have been withdrawn. 
Allowable Subject Matter
Claims 1-7 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of elements recited in instant independent claim 1, in regards to a one-way flow monitoring device, in particular, the sensors recited in regards to a data collection part, as well as valve components specifically recited as configured, including anti-dissembling detection unit/means, were not reasonably found in the prior art.  None of the prior art disclose all the elements and configurations recited in instant independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861